—Judgment, Supreme Court, New York County (Joan B. Carey, J.), rendered December 19, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 3 years to life, unanimously affirmed.
Evidence at the hearing was that the police, responding to a report of a domestic dispute, were told by the man who answered the door that everything was allright, but then, after asking whether the "lady of the house” was home, were invited into the apartment and pointed toward the bedroom where the only woman present was standing in the doorway. We agree with the hearing court that despite the assurances of the man who answered the door, the police were justified in entering the bedroom to speak to this woman and determine whether she was safe. Since the police were lawfully in the room, their discovery of weapons and contraband in plain view was not the result of an illegal search and seizure, and the ensuing search of the room and security check of the premises, resulting in the discovery of additional weapons and contraband, was not violative of defendant’s Fourth Amendment rights (see, People v Hollman, 79 NY2d 181). Concur— Sullivan, J. P., Rosenberger, Ross, Rubin and Williams, JJ.